Citation Nr: 1528012	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an initial compensable disability rating for rhinitis.  


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from December 1968 to July 1977.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia, which denied service connection for sinusitis but granted service connection for rhinitis which was assigned an initial noncompensable disability rating, effective August 3, 2010 (date of receipt of the claim for service connection).  

The Veteran's only other service-connected disorder is left nephrolithiasis, rated noncompensably disabling from March 26, 1980; 10 percent from September 26, 2002; and 40 percent from May 19, 2010, under Diagnostic Code 7508.  

The Veteran failed to attend a March 2013 hearing before a Decision Review Officer (DRO) of the RO.  The Veteran was then represented by an attorney, who requested that the appellate process continue.  Subsequently, that attorney withdrew her representation of the Veteran and he is now unrepresented.  

In the VA Form 9, Appeal to the Board, of December 2013 it was requested that the Veteran be allowed to present testimony at a videoconference at the RO.  He was scheduled for a videoconference in April 2015 but failed to attend.  

While there were multiple Statements of the Case (SOC) issued in November 2013 addressing different issues that those now before the Board, the Veteran never perfected an appeal by filing VA Form 9, Appeal to the Board, or any equivalent document or correspondence.  Consequently, the multiple issues addressed in those November 2013 SOCs have not been developed for appellate consideration and are not now before the Board.  

As the Veteran has expressed his dissatisfaction with the initial rating assigned of a noncompensable rating at the time of the grant of service-connection for rhinitis, the Board has recharacterized the issue as involving the propriety of the assignment of the initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When the question is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 119.   

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 


FINDINGS OF FACT

1.  Despite  two acute and transitory episodes of sinusitis during service, chronic sinusitis of service origin is not shown.  

2.  The Veteran's rhinitis is not manifested by any polyps or any blockage of one or both nasal passages.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

2.  The criteria for an initial compensable disability rating for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, and Diagnostic Code 6522 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In service connection claims, a claimant is to be informed of five elements: veteran status, existence of a disability, a connection between a veteran's service and the disability (or a service-connected disorder), degree of disability, and effective date of any grant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in August 2010, prior to the initial adjudication of the claims for service connection.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

The Veteran's claim for an initial compensable rating for rhinitis arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) have been obtained, as have his private medical and VA treatment records.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims file associated with the appellant's claims called Virtual VA and Beterans Benefits Management System (VBMS) which contain all records relevant to this appeal.  

A private medical opinion is of record and, also, the Veteran has been provided an official examination as to rhinitis and sinusitis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Board is entitled to assume the competence of a VA examiner and the adequacy of an official medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The adequacy of the examination and medical opinion obtained has not been challenged.  The official examination report is accepted as adequate because it provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326.  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The STRs show that in October 1971 the Veteran was hospitalized overnight for pneumonia.  Later in October 1971 he had stuffiness, pain, and a congested feeling over the frontal and maxillary sinuses.  An examination was negative except for nasal congestion.  The impression was that he had an upper respiratory infection (URI).  He was hospitalized overnight and the discharge diagnosis was "[s]inusitis, treated and improved."  

In February 1972 the Veteran had pain and stuffiness in the frontal region of his head.  The pain worsened with coughing.  The impression was sinusitis.  Later that month it was noted that he had had some improvement but still had a cough and rhinitis.  A sinus X-ray series revealed only some haziness in both frontal sinuses.  He was given antibiotic medication.  

On VA general medical examination in April 1980 findings as to the Veteran's nose and sinuses were normal.  

An August 1993 decision of the Board denied service connection for, in part, pulmonary tuberculosis.  It was noted that during service the Veteran had received "isoniazid" therapy, apparently on a prophylactic basis, because of positive tine's test during service.  The Board noted that his subsequently testing positive by Tine and tuberculin tests did not necessarily signify the presence of an active tuberculous process and the Board concluded that he had never actually had an active tuberculous process.  

An August 1993 VA outpatient treatment (VAOPT) shows that the Veteran had chronic obstructive pulmonary disease (COPD).  

In February 1995 a private physician reported that the Veteran had twice been hospitalized for chronic lung disease.  He had a history of taking Theo-dur and Proventil inhaler's.  On examination of his ears and nose there were no exudates.  

A report of a June 2010 private psychological evaluation noted that the Veteran had a history of chronic obstructive pulmonary disease (COPD) and had taken sulfa drugs for a year because he had had a positive tine's test.  He was currently taking oxygen at night.  

In a July 2010 statement an orthopedist reported that the Veteran had nephrolithiasis, PTSD, bilateral knee sprains, and "chronic sinusitis/rhinitis."  He was taking several medications for the "sinusitis/rhinitis" and had problems with nasal drainage, coughing, sneezing, and gross allergic symptoms as well as itching of the eyes.  He was affected by allergens and pollen.  His chronic "sinusitis/rhinitis" had had its onset during active military service in 1972 and, in the opinion of the physician, was therefore service-connected.  The assessment was stated to be based on an evaluation and records provided (although such records were not specified).  No clinical findings of a physical examination were reported.  

The Veteran was hospitalized at the Logan Regional Medical Center in February 2011, for abdominal pain.  At that time it was noted that he had had resection of colonic polyps, and that several years ago he had been treated for pulmonary tuberculosis.  When hospitalized at that same facility in October 2012 it was noted that he had a past history of COPD.  

On VA examination in June 2012 the Veteran's records were reviewed.  It was found that he had rhinitis but not sinusitis.  On examination he did not have greater than 50 percent obstruction of one nasal passage due to rhinitis.  There was permanent hypertrophy of the nasal turbinates but there were no nasal polyps.  He did not have any granulomatous condition and did not have chronic laryngitis.  He had not had a permanent tracheostomy.  He had no vocal cord paralysis or any other pharyngeal or laryngeal condition.  He did not have at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  He did not have complete obstruction on one side due to traumatic septal deviation.  He did not have a benign or malignant neoplasm or metastases related to any diagnosed disorder.  He had no residual surgical scars.  

The examiner noted that an April 2010 CT scan had revealed mucosal thickening of the sphenoid sinus.  It was stated that his condition did not impact his ability to work.  

It was stated that the Veteran did have a rhinitis condition (allergic rhinitis)) that was at least as likely as not, i.e., 50 percent probability, caused by or a result of his military service but that he did not have chronic sinusitis.  The examiner stated that the Veteran had had one episode of acute sinusitis recorded in his military medical service records.  He did not have a recorded episode of sinusitis in his VA records dating back to 1997, 15 years ago.  He had recorded episodes of rhinitis in his military records and had been treated for allergic rhinitis at VA medical facilities.  He did not have a diagnosis of chronic sinusitis and he had no record of recurrent chronic sinusitis, as opposed to there being evidence that he was treated for rhinitis in service and after service.  

The Veteran underwent VA hospitalization in April 2013 for, in pertinent part, pneumonia.  

Principles of Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which does not include sinusitis, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  


Sinusitis

Based on the evidence of record, the Board finds that service connection for sinusitis is not warranted.  In this regard, the Veteran had a series of URIs, including pneumonia, during active service as well as his now service-connected rhinitis.  He was hospitalized overnight in October 1971 for sinusitis and had a second episode of sinusitis about five months later, when X-rays revealed some haziness of the frontal sinuses.  

Thereafter there is a gap of almost 30 years before there is again any mention in the record of sinusitis.  Specifically, an orthopedist reported in 2010 that the Veteran had "chronic sinusitis/rhinitis."  That orthopedist stated had some nasal drainage, coughing, sneezing, and allergic symptoms as well as itching of the eyes.  However, while it appears that such symptoms may often be associated with rhinitis, that physician did not clarify whether those symptoms were due to the service-connected rhinitis, as opposed to the claimed sinusitis.  

The private physician concluded by opining that the "sinusitis/rhinitis" was service-connected because such was of service onset.  That physician did not clarify how he determined that either disorder was of service onset.  Rather, the physician reported that the conclusion was based on an examination and records "provided" but did not state what records had been provided or reviewed.  Moreover, that physician did not report the findings of any physical examination.  To the contrary, it is clear that the opinion of the physician was based upon a clinical history related to that physician by the Veteran.  In this regard, the physician reported that the Veteran had taken medication for "sinusitis/rhinitis" but did not state when the Veteran had begun taking such medication and did not report that he was the physician that had treated the Veteran for "sinusitis/rhinitis."  Because that physician identified himself as an orthopedist, it would not be expected that he would treat the Veteran for either rhinitis or sinusitis and, again, that orthopedist did not report that he had, in fact, treated the Veteran for either rhinitis or sinusitis at any time.  

Thus, the private orthopedist's opinion is no more than a bald conclusion and the Board can only concluded that it is based entirely upon a history related by the Veteran.  As such, it is entitled to little probative value, as are the Veteran's supporting statements underlying that opinion which are unsupported by contemporaneous records of signs or symptoms of sinusitis.  

Prevailing against the private orthopedist's opinion is the negative opinion of the 2012 VA examiner.  In this regard, the Board must note that the 2012 VA examiner rendered a positive nexus opinion as to whether rhinitis was related to the Veteran's military service.  Unlike the private orthopedist, the VA examiner clearly reported having reviewed the STRs.  In this regard, there are virtually no clinical records of treatment or evaluation of sinusitis for more than 30 years after service, and thus neither the private orthopedist nor the 2012 VA examiner reported that there were any contemporaneous clinical records establishing or supporting continuity of symptoms of sinusitis after service.  

The Board acknowledges that the 2012 VA examiner was incorrect in stating that the Veteran had only one episode of sinusitis during his military service.  Rather, the STRs show that the Veteran had two such episodes, in October 1971 and again about five months later in February 1972.  However, after the February 1972 episode of sinusitis, there is no further clinical evidence of complaints, findings, history, treatment, diagnosis or evaluation for sinusitis for the more than five years of the Veteran's remaining period of active service.  

The Board also notes that during service X-rays revealed some haziness of the Veteran's frontal sinuses; however, the 2010 VA CT scan revealed thickening not in the frontal sinuses but in the sphenoid sinus.  His first reports of sinusitis, and attempts to link it to service, do not antedate filing is claim in 2010.  Thus, the Board finds the Veteran's own lay statements of continuous symptoms of sinusitis are not consistent with the records as a whole and, so, are not credible.  

Furthermore, the Veteran has not even reported that following his service discharge in 1977 that he had sought treatment with VA or any clinical source; at least not prior to filing his 2010 claim for service-connected VA disability compensation benefits for sinusitis.  

For these reasons, the Board finds that the opinion of the 2012 VA examiner is entitled to greater probative value than the 2010 opinion of a private orthopedist.  

Moreover, the Board finds it significant that the Veteran had not filed a claim for service connection for sinusitis until 2010, many years after military service.  In addition to not filing a claim for service connection for sinusitis in the early postservice years, the Veteran also did not seek treatment or evaluation.  In this regard, generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  Also, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  If the Veteran had continuously had sinusitis it would be expected that he would have sought evaluation for it, if not treatment.  However, he did not and this suggests that he did not have chronic sinusitis.  

In sum, the Board finds in the instant case that the combination of the lack of symptoms as well as treatment for only two isolated episodes of sinusitis during service; the lack of complaints, symptoms, evaluation, diagnosis and treatment for sinusitis for the remaining five years of his service; his not having sought treatment or disability compensation for sinusitis immediately after service; the fact that clinical records are negative for any findings of sinusitis for several decades after his service discharge, his not having filed a claim for service connection for almost three decdes, and the greater probative value being warranted for the negative VA medical opinion as opposed to the lesser probative value attributable to the favorable private medical opinion to be persuasive evidence against his claim.  

The Veteran may believe that his now current sinusitis is related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's sinusitis is shown by the absence of contemporaneous clinical or lay evidence until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claim.  Rather, it is probative evidence against the claim.  

The Board is cognizant that service connection has been granted for rhinitis.  While the private orthopedist appears to suggest that rhinitis and sinusitis are one in the same, there has been no citation or identification of any competent evidence of record supporting any implicit assertion that rhinitis is evidence of sinusitis.  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

Rhinitis

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 allergic or vasomotor rhinitis warrants a 10 percent rating when there are no polys, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis when there are polyps.  

The Board has considered the Veteran's complaints of respiratory impairment.  However, while the Board acknowledges that there is a pathologic cause of such complaints, these complaints and symptoms, as well as his use of inhalational medication, are shown to be due to COPD.  Unfortunately, service connection is not in effect for COPD and, so, the signs and symptoms, as well as functional impairment due to COPD may not be considered in determining the proper evaluation for the Veteran's service-connected rhinitis.  

Equally significant, the recent official examination did not find that the Veteran had any nasal polyps.  While the record shows that he has had resection of polyps, these were polyps of the colon and, so, are unrelated to the service-connected rhinitis.  

Thus, absent nasal polyps and any obstruction of one or both nasal passages, a compensable scheduler rating is not warranted at any time since the Veteran filed his initial claim for service connection.  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the noncompensable schedular evaluation assigned for the Veteran's service-connected rhinitis is adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorder or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Moreover, the rating criteria provide for ratings greater the noncompensable rating that is currently assigned for the service-connected rhinitis, which may be awarded should that service-connected disorder increase in severity.  Therefore, even when considering the service-connected disorder individually, as well as the collective and cumulative impact of the service-connected rhinitis and the service-connected left nephrolithiasis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013). 

Again, in reaching the determinations in this case, the Board finds that the preponderance of the evidence is against the claims and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).   


ORDER

Service connection for sinusitis is denied.  

An initial compensable disability rating for rhinitis is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


